Exhibit 10.1

THIRD AMENDMENT TO
GROUP 1 AUTOMOTIVE, INC.
DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008

WHEREAS, GROUP 1 AUTOMOTIVE, INC. (the “Company”) has heretofore adopted the
GROUP 1 AUTOMOTIVE, INC. DEFERRED COMPENSATION PLAN AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008 (the “Plan”);

WHEREAS, the Company desires to amend the Plan in certain respects; fully vest
Members in the Employer Deferrals described in Section 3.2(a) of the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

I. Effective as of November 1, 2010:

1. The following new Section 1.1(8A) shall be added to the Plan:



      “(8A) Class Year Subaccount: The portion of a Member’s Deferral Account
and Employer Account attributable to Member Deferrals of Compensation earned
during a particular Plan Year from and after the Plan Year beginning January 1,
2011, which is adjusted to reflect changes in value as provided in Section 3.3.
Effective for the Plan Year beginning on January 1, 2011, a Class Year
Subaccount shall be established with respect to each Plan Year on behalf of each
Member who elects to make Member Deferrals for such Plan Year or on whose behalf
Employer Deferrals are made for such Plan Year and each Plan Year thereafter for
which such Member makes Member Deferrals and/or is allocated Employer
Deferrals.”  

2. The following new Section 1.1(16A) shall be added the Plan:



      “(16A) Deferral Component: The portion of a Member’s Class Year Subaccount
established with respect to a Plan Year that is attributable to a particular
category of Compensation (Base Salary, Bonus or Commissions, as applicable)
deferred by the Member for such Plan Year or Employer Deferral made on behalf of
such Member for such Plan Year, as applicable, and which is adjusted to reflect
changes in value as provided in Section 3.3.”  

3. A new Section 1.1(32A) shall be added to the Plan as follows:



      “(32A) Pre-2011 Accounts. The portion of a Member’s Accounts attributable
to Member Deferrals and Employer Deferrals with respect to Plan Years beginning
prior to January 1, 2011, and which is adjusted to reflect changes in value as
provided in Section 3.3; provided, however that the “Pre-2011 Accounts” shall
not include any amounts that are segregated in Grandfathered Subaccounts
maintained under the Plan pursuant to Section 1.1(19).”  

4. Section 1.1(35) of the Plan shall be deleted and the following shall be
substituted therefor:



      “(35) Scheduled In-Service Withdrawal: A distribution elected by the
Member pursuant to Section 3.1 for an in-service withdrawal of one or more
Deferral Components within a Class Year Subaccount (for Member Deferrals and
Employer Deferrals made with respect to the Plan Year beginning January 1, 2011
or thereafter) or Scheduled Withdrawal Subaccount (for Member Deferrals made
with respect to Plan Years beginning prior to the Plan Year beginning January 1,
2011).”  

5. Section 1.1(36A) of the Plan shall be deleted and the following shall be
substituted therefor:



      “(36A) Scheduled Withdrawal Subaccounts: Separate subaccounts within a
Member’s Deferral Account created prior to the Plan Year beginning January 1,
2011 to which are credited Member Deferrals as elected by the Member pursuant to
Section 3.1(d)(ii) and which are adjusted to reflect changes in value as
provided in Section 3.3. A Scheduled Withdrawal Date shall be designated for
each Scheduled Withdrawal Subaccount, as elected by the Member pursuant to
Section 3.1(d)(ii) of the Plan (as in effect immediately prior to November 1,
2010) and is subject to change in accordance with Section 6.3(b). From and after
January 1, 2011, no new Scheduled Withdrawal Subaccounts shall be established
under the Plan and in-service withdrawals of Member Deferrals and Employer
Deferrals with respect to the Plan Year beginning January 1, 2011 and thereafter
shall be accounted for through and subject to the Plan’s election procedures
regarding Class Year Subaccounts pursuant to Sections 3.1(d)(ii) and 6.3.”  

6. Section 3.1(b) of the Plan shall be deleted and the following shall be
substituted therefor:

“(b) Notwithstanding anything to the contrary in Section 3.1(a) or 3.1(d), if
permitted in accordance with the administrative procedures implemented by the
Committee (which may vary among individual Members), a Member may elect to defer
(or change an election to defer) a Performance Bonus after the start of a Plan
Year or Plan Years in which such Performance Bonus is earned in whole or in
part, provided that (i) such Member makes the initial deferral election with
respect to such Performance Bonus on the form and in accordance with the
procedures prescribed by the Committee and delivered to the Committee no later
than the date that is six months before the end of the performance period
applicable thereto, (ii) such Member has performed services continuously for the
Employer from the later of the beginning of the performance period or the date
upon which the performance criteria applicable to such Performance Bonus are
established through a date no earlier than the date upon which the Member makes
an initial deferral election with respect thereto pursuant to this
Section 3.1(b), and (iii) such Member makes such election before the Performance
Bonus has become readily ascertainable (within the meaning of Section 409A of
the Code). In the event that such Member has elected to defer Bonus for a Plan
Year, except as provided in the following sentence, any election by such Member
to defer a Performance Bonus under this Section 3.1(b) earned in such Plan Year
(or during a service period beginning in such Plan Year) shall be deemed to
override any election by such Member as to whether or not to defer such
Performance Bonus under Section 3.1(a)(ii), but only with respect to such
Performance Bonus. The time and form of payment with respect to any election to
defer such Performance Bonus pursuant to this Section 3.1(b) shall be determined
according to the Member’s time and form of payment elections made in accordance
with Section 3.1(d)(ii) and 7.3 with respect to his Deferral Component that
includes his Bonus Compensation for such Plan Year (or the Plan Year during
which the performance period applicable to such Performance Bonus began, as
applicable). In the event that a Member is eligible to receive a Performance
Bonus but has not made (or been offered) a special election to defer such
Performance Bonus, any election made pursuant to Section 3.1(a)(ii) with respect
to the Plan Year during which such Performance Bonus was earned (or the Plan
Year during which the performance period applicable to such Performance Bonus
began, as applicable) shall apply to such Performance Bonus whenever it is
otherwise payable.”

7. The introductory paragraph of Section 3.1(d) of the Plan and subparagraphs
(i) and (ii) thereunder shall be deleted and the following shall be substituted
therefor:

“(d) Compensation for a Plan Year not deferred pursuant to elections under
Section 3.1(a) or 3.1(b) shall be received by such Member in cash. A Member’s
annual election to defer an amount of his Compensation for a Plan Year pursuant
to this Section 3.1, and his election with respect to time and form of payment
of Employer Deferrals made on his behalf with respect to such Plan Year pursuant
to Section 3.2, shall comply with the following requirements:

(i) Such election shall be made by effecting, on the form prescribed by the
Committee and prior to the start of the Plan Year (except for newly Eligible
Employees under Section 2.1(b) or with respect to a Member’s election to defer a
Performance Bonus, if permitted pursuant to Section 3.1(b)), a Member Deferral
election pursuant to which the Member authorizes the Employer to reduce his
Compensation in the elected amount. Such election shall also specify the
applicable time and form of payment of such Member’s benefits in accordance with
the provisions of Section 3.1(d)(ii) and Article VII. In consideration of such
election, the Employer agrees to credit the amount of Compensation for such Plan
Year specified in such election and any Employer Deferrals made on his behalf
for such Plan Year, subject to applicable Plan requirements, to such Member’s
Deferral Account or Employer Account, as applicable, maintained under the Plan.

(ii) For the Plan Year beginning January 1, 2011 and each Plan Year thereafter,
a Member’s deferrals of Base Salary, Bonus and/or Commissions for such Plan Year
and any Employer Deferrals made on the Member’s behalf for such Plan Year shall
each be credited to the applicable Deferral Component of the Member’s Class Year
Subaccount for such Plan Year, and the Member’s election for such Plan year
shall specify separately with respect to each such Deferral Component whether
the amounts credited thereto shall be deferred until (A) the Member’s
Termination of Service or (B) until the Scheduled Withdrawal Date designated for
such Deferral Component (i.e., as a Scheduled In-Service Withdrawal subject to
the provisions of Section 6.3). If a Member elects a Scheduled In-Service
Withdrawal of any Deferral Component, the Member shall specify the Scheduled
Withdrawal Date as to such Deferral Component upon which the Scheduled
In-Service Withdrawal of amounts credited to such Deferral Component shall
commence if the Member is still employed by the Employer on that date; provided,
however, that the Scheduled Withdrawal Date must be at least two calendar years
after the end of the Plan Year for which Member Deferrals, as applicable, and/or
any Employer Deferrals are first credited to such Deferral Component. Except if
changed in accordance with the requirements of Section 6.3, elections made with
respect to Scheduled Withdrawal Subaccounts shall be subject to the provisions
of Section 3.1(d)(ii) of the Plan (as in effect immediately prior to November 1,
2010). Any Member who fails to elect the time of distribution of any Scheduled
Withdrawal Subaccount or Deferral Component of any Class Year Subaccount for any
Plan Year that is deferred under the Plan in accordance with this
Section 3.1(d)(ii) shall be deemed to have elected to have deferred such
Scheduled Withdrawal Subaccount or Deferral Component for such Plan Year, as
applicable, until his Termination of Service.”

8. Section 3.1(d)(vi) of the Plan shall be deleted and the following shall be
deleted and the following shall be substituted therefor:

“(vi) A Member Deferral election shall remain in force and effect for the entire
Plan Year (or portion thereof) to which such election relates and, subject to
Sections 3.1(e) and 6.2, shall be irrevocable for such Plan Year, except with
respect to Performance Bonuses, for which any election that is permitted by the
Committee pursuant to Section 3.1(b) shall apply only to the Performance
Bonus(es) to which it relates, shall override any Member election to defer Bonus
by such Member that might otherwise apply to such Performance Bonus (except any
time and form of payment election relating thereto), and shall be irrevocable
once the deadline for such election under Section 3.1(b) has passed.”

9. The following provision shall be added at the end of Section 3.2(a)(ii) of
the Plan:

“Separate Class Year Subaccounts shall be maintained under the Member’s Savings
Plan subaccount under his Employer Account for contributions made with respect
to each Plan Year.”

10. A new Section 3.2(d) shall be added to the Plan as follows:

“(d) In the annual election process for each Plan Year pursuant to Section
3.1(d), each Member shall specify the time and form of payment for Employer
Deferrals made on his behalf with respect to such Plan Year, as adjusted
pursuant to Section 3.3, in accordance with the requirements of Section 3.1(d).
Notwithstanding anything to the contrary in Section 3.1(d)(ii), with respect to
any Employer Deferral made on behalf of a Member pursuant to Section 3.2(b), a
Member may not designate a Scheduled Withdrawal Date with respect to the
Deferral Component to which such Employer Deferral is credited that precedes the
date that such Employer Deferral is fully vested as determined under
Section 5.2(b). Notwithstanding the foregoing, Employer Deferrals, as adjusted
pursuant to Section 3.3, which are included in the Member’s Pre-2011 Accounts
shall be paid in accordance with elections made or Plan provisions applicable
pursuant to Section 7.3(c) and shall not be subject to Scheduled In-Service
Withdrawal elections.”

11. Section 3.3 of the Plan shall be deleted and the following shall be
substituted therefor:

“3.3 Valuation of Accounts. All amounts credited to an Account shall be deemed
invested in accordance with Article IV on the date such amount is credited to
the Account, and, except as provided in Section 4.2, the balance of each Account
(including each Scheduled Withdrawal Subaccount, Class Year Subaccount, Deferral
Component, Pre-2011 Account and Grandfathered Subaccount established thereunder)
shall reflect the result of the daily pricing of the assets in which such
Account, subaccount or Deferral Component thereunder is deemed invested from the
time of such crediting until the time of distribution.”

12. Section 6.3 of the Plan shall be deleted and the following shall be
substituted therefor:

“6.3 Scheduled In-Service Withdrawals.

(a) With respect to each Deferral Component within a Class Year Subaccount of a
Member as to which the Member has elected a Scheduled In-Service Withdrawal in
accordance with Section 3.1(d)(ii) (or, with respect to each Scheduled
Withdrawal Subaccount, as applicable), the Member shall receive a Scheduled
In-Service Withdrawal of such Deferral Component (or Scheduled Withdrawal
Subaccount, as applicable) commencing on the Scheduled Withdrawal Date elected
by the Member for such Deferral Component (or Scheduled Withdrawal Subaccount,
as applicable) if the Member is still employed with the Employer on that date.
The Member shall receive the Scheduled In-Service Withdrawal of each Deferral
Component (or Scheduled Withdrawal Subaccount, as applicable) to which such an
election applies in one of the following forms elected by the Member in writing
on the form prescribed by the Committee at the time specified in Section 6.3(b):

(1) A single lump sum payment; and

(2) Annual installments for a period of an integral number of years from two
through five inclusive, as designated by the Member; provided, however, that
with respect to any installments payable to a Member from any Deferral Component
or Scheduled Withdrawal Subaccount, as applicable, (a) in the event of the
Member’s Termination of Service prior to the end of such elected installment
period, the remaining balance in such Deferral Component or Scheduled Withdrawal
Subaccount, as applicable, shall be paid in accordance with Article VII, and
(b) the amount of each annual installment with respect to each Deferral
Component or Scheduled Withdrawal Subaccount, as applicable, shall be computed
by dividing the remaining balance attributable to such Deferral Component or
Scheduled Withdrawal Subaccount, as applicable, as of the Valuation Date next
preceding the date of payment of such annual installment by the number of annual
installments remaining under the Member’s election with respect to such Deferral
Component or Scheduled Withdrawal Subaccount, as applicable.

In the event the Member fails to timely elect in accordance with Section 6.3(b)
the form in which a Scheduled In-Service Withdrawal is to be paid as to any
Deferral Component or Scheduled Withdrawal Subaccount, such withdrawal shall be
in the form of a single lump sum payment.

(b) A Member’s elections pursuant to Section 6.3(a) with respect to a Scheduled
In-Service Withdrawal must be made at the time of his annual deferral election
pursuant to Section 3.1(d)(ii). Notwithstanding the foregoing, a Member may
subsequently elect to delay the distribution of amounts credited to one or more
of his Deferral Components or Scheduled Withdrawal Subaccounts for a period of
at least five additional calendar years; provided, that such election (a) is
made at least 12 months prior to the date that such distribution would otherwise
be made, and (b) is not given effect until 12 months following the date it is
made. Such elections may be made separately as to each Deferral Component and
Scheduled Withdrawal Subaccount and each series of installment payments elected
thereunder shall each be treated as a single payment for purposes of
Section 409A of the Code, as provided in Section 7.3(c). In the event that a
Member elects a Scheduled In-Service Withdrawal and incurs a Termination of
Service prior to the Scheduled Withdrawal Date, the Member’s Scheduled
In-Service Withdrawal election and Member Deferral election under Section 3.1
will be cancelled and the entire balance of such Member’s Accounts will be paid
according to the Member’s termination distribution election as provided in
Section 7.3.”

13. Section 7.3 of the Plan shall be deleted and the following shall be
substituted therefor:

“7.3 Alternative Forms of Benefit Payments.

(a) A Member’s benefit under Section 7.1 shall be paid in the form of a single
lump sum payment if such Member’s Termination of Service occurs prior to his
Retirement Date for a reason other than Disability.

(b) With respect to a Member whose Termination of Service occurs (i) prior to
his Retirement Date by reason of Disability or (ii) on or after his Retirement
Date, such Member shall receive distribution of his benefits attributable to his
Pre-2011 Accounts and each Deferral Component within each Class Year Subaccount
in one of the following forms elected by such Member in writing on the form
prescribed by the Committee at the time specified in Section 7.3(c), with
separate elections to be made and apply to his Pre-2011 Accounts and each
Deferral Component of each of his Class Year Subaccounts:

(1) A single lump sum payment; and

(2) Annual installments for a period of an integral number of years from two
through 15 inclusive, as designated by a Member; provided, however, that with
respect to any installments payable to a Member under the Plan, (a) in the event
of such Member’s death prior to the end of the elected installment period, the
remaining balance in such Pre-2011 Accounts and Deferral Component shall be paid
as soon as administratively practicable in one lump sum payment to such Member’s
designated Beneficiary, and (b) the amount of each annual installment shall be
computed by dividing the Member’s Vested Interest in the unpaid balance in his
Pre-2011 Accounts or Deferral Component, as applicable, as of the Valuation Date
next preceding the date of payment of such annual installment by the number of
annual installments remaining.

A single election shall be made pursuant to this Section 7.3(b) by each Member
with respect to his Pre-2011 Accounts and each Deferral Component within each
Class Year Subaccount as to the form of distribution of such Pre-2011 Accounts
or Deferral Component, as applicable, to be made in connection with a
Termination of Service that occurs either (i) prior to such Member’s Retirement
Date by reason of Disability or (ii) on or after such Member’s Retirement Date.
In the event such Member fails to timely elect in accordance with this
Section 7.3(b) the form in which his benefit payments are to be made, such
benefit payments shall be in the form of a single lump sum payment.

(c) A Member’s elections pursuant to Sections 7.2 and 7.3(b) with respect to his
Pre-2011 Accounts shall be made on or before the date he first becomes a Member
of the Plan and shall be a single election with respect to all such Pre-2011
Accounts. A Member’s elections pursuant to Sections 7.2 and 7.3(b) with respect
to his Class Year Subaccounts and each Deferral Component thereunder shall be
made on the form prescribed by the Committee and prior to the deadline for
annual Member Deferral elections applicable under Section 3.1(d)(i).
Notwithstanding the foregoing, a Member may, on the form prescribed by the
Committee, make changes in his elections as to the time and form of payment of
his Plan benefits; provided, however, that (i) any such change shall not be
effective if such Member incurs a Termination of Service on or before the date
that is 12 months after such Member delivers the form implementing such change
to the Committee, (ii) except in the case of the death of the Member, the
payment (or installment payments) with respect to which the new election is made
must be deferred for a period of not less than five years from the date such
payment would otherwise have been paid (or five years from the date the first
installment was scheduled to be paid in the case of an election of installment
payments), and (iii) any new election that relates to payment at a specified
time (or pursuant to a fixed schedule) may not be made less than 12 months
before the date the payment is scheduled to be paid (or 12 months before the
date the first amount was scheduled to be paid in the case of an election of
installment payments). Election changes pursuant to this Section 7.2(c) may be
made separately as to each election previously made by a Member (i.e., relating
to his Pre-2011 Accounts and each Deferral Component under each Class Year
Subaccount). The requirements for changes in a Member’s elections as to time and
form of payment of his Plan benefit shall not apply in the case of a
distribution pursuant to Section 6.2 or 7.5(b) (Unforeseeable Financial
Emergency) or any other earlier payment of a Plan benefit otherwise permitted
and not considered an election change or acceleration under Section 409A of the
Code.

(d) The entitlement to installment payments from a Member’s Pre-2011 Accounts or
each Deferral Component of any Class Year Subaccount shall each be treated as
the entitlement to a single payment with respect to such Account or Deferral
Component, as applicable, for purposes of Section 409A of the Code and
applicable administrative guidance thereunder. Based on this treatment, when
applying the election change restrictions of Section 6.3 and Section 7.3(c), a
change to the time or form of payment of a Deferral Component of a particular
Class Year Subaccount must result in an additional deferral for a minimum of
five years from the date that the first installment from such subaccount would
have otherwise been paid. For example, a 10 year installment payout of a
Member’s Base Salary Deferral Component of his 2011 Class Year Subaccount
scheduled to commence in 2015 could be changed to a lump sum payment payable in
2020 or a series of installment payments commencing in 2020, assuming the other
requirements of Section 6.3 or 7.3(c), as applicable, have been met. In this
example, a separate election to change the payment timing, made in accordance
with the requirements of Section 7.3(c), would be required to be made if a
Member desired to change the time and form of distribution of any other portion
of the Member’s Accounts which is separately accounted for by the Plan.”

14. The following provision shall be added at the end of Section 12.3(d) of the
Plan:

“; provided, however, that, such Member’s Consulting Pay for Plan Years from and
after the Plan Year beginning January 1, 2011 shall be subject to separate
elections for each Plan Year by Class Year Subaccount, and he shall not be
permitted to make separate deferral or time and form of payment elections by
type of Compensation earned with respect to a Plan Year.”

15. Section 13.2(3) of the Plan shall be deleted and the following shall be
substituted therefor:



      “(3) Director Compensation. The pay paid in cash to or for the benefit of
a Member for services performed while a Member with respect to such Member’s
(i) general service as a Director, (ii) membership on a committee of the Board,
(iii) chairmanship of any such committee and (iv) attendance (physically or
otherwise) at any meeting of the Board or committee thereof, including the
portion thereof that a Member could have received in cash or in lieu of
deferrals made pursuant to Section 13.4(b). Notwithstanding the foregoing, in
the event that a Director has elected to defer Director Compensation for a Plan
Year and, after the start of such Plan Year, the Company provides such Director
with the option of receiving all or part of such Director Compensation as
Director Mid-Year Stock Compensation, such Director Mid-Year Stock Compensation
will be deferred as “Director Compensation” in accordance with his deferral
election made pursuant to Section 13.4(b) for such Plan Year. For the avoidance
of doubt, ‘Director Compensation’ shall not include Director Regular Stock
Compensation.”  

16. A new Section 13.2(4A) shall be added to the Plan as follows:



      “(4A) Director Mid-Year Stock Compensation. Compensation to a Member for
his services as a Director that would be payable to the Director in cash and
included as ‘Director Compensation’ but as to which the Member has made an
election, after the start of the Plan Year, to receive such compensation in
shares of Common Stock.”  

17. Section 13.2(5) shall be deleted and the following shall be substituted
therefor:



      “(5) Director Regular Stock Compensation. Compensation payable to a Member
for his services as a Director which is (a) required by the Company to be paid
in shares of Common Stock in accordance with the Company’s regular practices for
payment of compensation to Directors or (b) any other compensation for services
as a Director that, prior to the start of any Plan Year, the Director has
elected to receive as shares of Common Stock. Director Regular Stock
Compensation shall not be subject to deferral under the Plan.”  

18. Section 13.4(g) of the Plan shall be deleted and the following shall be
substituted therefor:

“(g) For Plan Years beginning on or after January 1, 2011, with respect to such
Member, a Deferral Component shall mean the portion of such Member’s Class Year
Subaccount established with respect to a Plan Year that is attributable to
(i) such Member’s deferrals for such Plan Year of Director Compensation paid
with respect to such Member’s general service as a Director (“General Service
Director Compensation”), (ii) such Member’s deferrals for such Plan Year of any
other category of Director Compensation, including committee membership and/or
chairmanship and meeting fees (“Other Director Compensation”), or (iii) Employer
Deferrals made on behalf of such Member for such Plan Year, as applicable. Such
Member’s deferrals for a Plan Year and Employer Deferrals made on such Member’s
behalf for a Plan Year shall be credited to the applicable Deferral Component
(General Service Director Compensation, Other Director Compensation or Employer
Deferral, as applicable) under such Member’s Class Year Subaccount for such Plan
Year, and such Member shall be entitled to make elections with respect to each
such Deferral Component in accordance with the applicable provisions of the
Plan; provided, however, that such Member shall not be entitled to elect a
Scheduled In-Service Withdrawal pursuant to Sections 3.1(d)(ii) and 6.3; and”

19. Section 13.4(h) of the Plan shall be deleted and the following shall be
substituted therefor:

“(h) If such Member’s election pursuant to Section 13.3(b) applies to Director
Mid-Year Stock Compensation, the Member shall be granted a Phantom Stock Award
under the 2007 LTIP, or any subsequent equity compensation plan that may be
adopted by the Company, under which the Member shall have a right to receive the
shares of Common Stock that are subject to such Member’s deferral election at
the time and in the form of payment prescribed in accordance with Article VII of
this Plan, and such Phantom Stock Award shall be treated as part of the Member’s
Deferral Account for purposes of the Plan. Notwithstanding anything to the
contrary herein, the provisions of Article IV of this Plan shall not apply with
respect to the portion of the Member’s Account attributable to any such Phantom
Stock Award and the shares of Common Stock that may be deliverable pursuant
thereto and, for the avoidance of doubt, the only earnings or losses
attributable to such portion of a Member’s Account shall be the changes in value
associated with the shares of Common Stock subject to such Phantom Stock Award
or deliverable pursuant thereto and any stock dividends on such shares of Common
Stock; provided, however, that any cash dividends received in connection with
such portion of the Member’s Account shall be subject to deemed investment in
accordance with Article IV of this Plan. Any shares of Common Stock attributable
to Director Mid-Year Stock Compensation deferred under the Plan that, pursuant
to the terms of the applicable Phantom Stock Award, are deliverable at any time
prior to the time of payment for the Member’s Account, as determined in
accordance with Section 7.2, shall be delivered to the Company, and the Member
shall have no preferred claim or beneficial ownership interest in any such
shares. Further, the Member shall have no voting, tender, or similar rights with
respect to any such shares. With respect to any dividends payable with respect
to Director Mid-Year Stock Compensation deferred under the Plan, such dividends
shall be deferred under the Plan as Member Deferrals and shall be credited to
the Member’s Deferral Account. In valuing Director Mid-Year Stock Compensation
deferred under the Plan for purposes of Section 7.5 and otherwise under the
Plan, each share of Common Stock shall be treated as having a value on any
specified date equal to the Fair Market Value thereof, as defined under the 2007
LTIP. In payment of a Member’s Account pursuant to Article VII of this Plan, no
fractional shares of Common Stock shall be paid and cash equal to the Fair
Market Value of any such fractional shares shall be paid in lieu thereof.”

II. For the avoidance of doubt, the amendments to the Plan set forth in this
instrument shall be inapplicable to the Grandfathered Subaccounts. In addition,
time and form of payment elections established with respect to Members’
Scheduled Withdrawal Accounts and Pre-2011 Accounts prior to January 1, 2011
shall not be affected by the changes in election process described in this
instrument, but may be subject to change as provided in Section 6.3(b) or 7.3,
and the portion of a Member’s Pre-2011 Account attributable to Employer
Deferrals shall be payable only at the time specified in Section 7.2.

III. Capitalized terms used but not defined in this instrument shall have the
meanings attributed to such terms in the Plan.

IV. As amended hereby, the Plan is specifically ratified and reaffirmed.

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 10th day of November , 2010, effective for all purposes as provided above.

GROUP 1 AUTOMOTIVE, INC.

          By:      
/s/ J. Brooks O’Hara
       
 
    Name:  
J. Brooks O’Hara
       
 
    Title:  
Vice President, Human Resources
       
 

